

	

		II

		109th CONGRESS

		1st Session

		S. 24

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Hutchison

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Budget

		

		A BILL

		To establish an emergency reserve fund to provide timely

		  financial assistance in response to domestic disasters and

		  emergencies.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Emergency Reserve Fund Act of

			 2005.

		2.Emergency

			 reserve fund

			(a)EstablishmentThere

			 is established in the Treasury of the United States, under the office of the

			 Secretary of the Treasury, an Emergency Reserve Fund (referred to in this Act

			 as the Fund). The Fund shall be available to provide financial

			 resources to respond to domestic disasters and emergencies described in

			 subsection (c).

			(b)Appropriations

				(1)In

			 generalThe Fund shall consist of such sums as are appropriated

			 in accordance with this subsection.

				(2)DefinitionFor purposes of this subsection, the term

			 operating expenditures means an amount equal to the average

			 domestic, non-defense, discretionary spending by the Federal Government

			 spending for each of the last 5 years.

				(3)Deposits into

			 fundOn October 1 of each fiscal year, the Secretary of the

			 Treasury shall make a cash deposit into the Fund of—

					(A)an amount

			 sufficient to bring the Fund balance up to 1.2 percent of the operating

			 expenditures; or

					(B)such an amount as

			 may be required to replenish the Fund.

					(4)ReplenishmentThere

			 shall be appropriated, for each fiscal year, sufficient amounts to the Fund to

			 replenish any amount allocated from the Fund during the preceding fiscal year

			 so that—

					(A)not less than 50

			 percent of any amount allocated in the preceding fiscal year or the amount

			 necessary to restore the Fund to the 1.2 percent required balance, whichever is

			 less, is replenished by the end of the first fiscal year following each such

			 allocation; and

					(B)100 percent of

			 the amount allocated or the amount necessary to restore the Fund to the 1.2

			 percent required balance, whichever is less, is replenished by the end of the

			 second fiscal year following each such allocation.

					(5)Additional

			 appropriations

					(A)In

			 generalIt shall not be in order in the Senate to consider any

			 appropriation beyond the levels described in paragraphs (2) and (3).

					(B)Supermajority

			 waiver and appealThis

			 paragraph may be waived or suspended in the Senate only by an affirmative vote

			 of  2/3 of the Members, duly chosen and sworn. An

			 affirmative vote of 2/3 of the Members of the Senate, duly

			 chosen and sworn, shall be required in the Senate to sustain an appeal of the

			 ruling of the Chair on a point of order raised under this section.

					(c)Use of

			 fundsAmounts in the Fund shall only be available to meet the

			 emergency funding requirements for particular domestic disasters and security

			 emergencies—

				(1)as designated by

			 a joint resolution of Congress; or

				(2)as declared by

			 the President pursuant to the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act.

				3.Permanent

			 appropriationSection 1305 of

			 title 31, United States Code, is amended by adding at the end the

			 following:

			

				(11)Emergency

				Reserve FundTo make payments into the Emergency Reserve Fund in

				accordance with the Emergency Reserve Fund Act of 2005.

				.

		4.Congressional

			 budget process

			(a)Budget

			 resolutionsSection 301(a) of the Congressional Budget Act of

			 1974 (2 U.S.C. 632(a)) is amended—

				(1)by redesignating

			 paragraphs (6) and (7) as paragraphs (7) and (8) respectively; and

				(2)by inserting

			 after paragraph (5) the following:

					

						(6)total new budget

				authority and total budget outlays for emergency funding requirements for

				domestic disasters and emergencies, which shall be transferred to the Emergency

				Reserve Fund established under section 2 of the Emergency Reserve Fund Act of

				2005.

						.

				(b)Adjustment for

			 emergency appropriationsSection 251(b)(2) of the Balanced Budget

			 and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is

			 amended—

				(1)by striking

			 subparagraph (A); and

				(2)by redesignating

			 subparagraphs (B) through (G) as subparagraphs (A) through (F).

				5.ReportingNot later than November 30, 2006, and

			 annually thereafter, the Director of the Office of Management and Budget shall

			 submit a report to the Senate and the House of Representatives that lists the

			 amounts expended from the Fund for the prior fiscal year for each disaster or

			 emergency pursuant to section 2(c).

		

